Case 8:17-cv-00603-CJC-KES Document 59-7 Filed 03/04/19 Page 1 of 3 Page ID #:1536




      1 SCOTT GOLDSMITH - SBN 259499
        goldsmith.scott@dorsey.com
      2 DORSEY & WHITNEY LLP
        600 Anton Blvd., Suite 2000
      3 Costa Mesa, CA 92626
        Telephone: (714) 800-1400
      4 Facsimile: (714) 800-1499
      5 ERIC R. SHERMAN - SBN 0331430
        sherman.eric@dorsey.com
      6 MICHAEL ROWE – SBN 0392598
        rowe.michael@dorsey.com
      7 admitted pro hac vice
        DORSEY & WHITNEY LLP
      8 50 South Sixth Street, Suite 1500
        Minneapolis, MN 55402
      9 Telephone: (612) 340-2600
        Facsimile: (612) 340-2868
     10
        Attorneys for Defendant U.S. Bank National Association
     11
     12
                             UNITED STATES DISTRICT COURT
     13
                           CENTRAL DISTRICT OF CALIFORNIA
     14
     15
     16
        SAMUEL LIERA SORIA a/k/a                      CASE NO. 8:17-CV-00603-CJC-KES
     17 SAMUEL S. LIERA,
                                                      DECLARATION OF JOHN
     18             Plaintiff,                        ULZHEIMER IN SUPPORT OF
                                                      DEFENDANT U.S. BANK
     19 v.                                            NATIONAL ASSOCIATION’S
                                                      MOTION FOR SUMMARY
     20 U.S. BANK, N.A.; EQUIFAX                      JUDGMENT
        INFORMATION SERVICES, LLC,
     21                                               Date:    April 1, 2019
                  Defendants.                         Time:    1:30 p.m.
     22                                               Ctrm:    7C (First Street)
                                                      Judge:   Hon. Cormac J. Carney
     23
     24
     25
     26
     27
     28
                                                         DECLARATION OF JOHN ULZHEIMER IN SUPPORT
                      OF DEFENDANT U.S. BANK NATIONAL ASSOCIATION’S MOTION FOR SUMMARY JUDGMENT
                                                                       CASE NO. 8:17-cv-00603-CJC-KES
Case 8:17-cv-00603-CJC-KES Document 59-7 Filed 03/04/19 Page 2 of 3 Page ID #:1537




      1         I, John Ulzheimer, pursuant to 28 U.S.C. § 1746, declare:
      2         1.    I have personal knowledge of the matters set forth herein, and if called
      3 upon to testify, could and would competently testify thereto.
      4         2.    I have been retained by U.S. Bank National Association to provide an
      5 expert opinion in the above-captioned case on credit reporting, reasonable
      6 investigation of credit disputes, credit damages, and identity theft.
      7         3.    Exhibit I is a true and correct copy of a written report I provided dated
      8 January 16, 2019 (“Expert Report”), and is herein incorporated by reference. All of
      9 the statements in my Expert Report are true and accurate. If called upon to testify, I
     10 will testify under oath to the matters contained in my Expert Report.
     11         4.    I have worked in the consumer credit industry since November 1991,
     12 including with Equifax Credit Information Services, FICO (formally known as Fair
     13 Isaac Corporation and best known for its FICO credit scores), and Credit.com. As a
     14 former employee of those companies, I have worked with, helped train, and
     15 supervised employees on processes and procedures involved in credit reporting,
     16 credit report dispute resolution, Fair Credit Reporting Act compliance, credit score
     17 model design and development, and consumer credit risk management. I have
     18 served as an expert witness in more than 350 lawsuits concerning credit issues and
     19 have been qualified to testify as an expert in both Federal and state courts. I have
     20 served as an expert for both plaintiffs and defendants, and for creditors and
     21 consumers. Additional information concerning my background, experience,
     22 publications, and the matters in which I have testified previously is contained in my
     23 Expert Report.
     24         5.    The opinions expressed in my Expert Report are my own based upon
     25 my review of the facts and case materials identified in the Report. If called upon to
     26 testify, I would testify to those opinions, including without limitation that U.S.
     27 Bank maintains procedures with respect to furnishing of credit data and fraud and
     28 credit reporting investigations that a reasonably adapted to comply with the Fair
                                                           DECLARATION OF JOHN ULZHEIMER IN SUPPORT
                        OF DEFENDANT U.S. BANK NATIONAL ASSOCIATION’S MOTION FOR SUMMARY JUDGMENT
                                                                         CASE NO. 8:17-cv-00603-CJC-KES
                                                      1
Case 8:17-cv-00603-CJC-KES Document 59-7 Filed 03/04/19 Page 3 of 3 Page ID #:1538




      1 Credit Reporting Act and the California Consumer Credit Reporting Agencies Act
      2 and performed a reasonable investigation with respect to Plaintiff’s various fraud
      3 disputes.
      4        I declare under the penalty of perjury of the laws of the United States of
      5 America that the foregoing is true and correct.
      6         Executed this ___
                              1st day of March, 2019, at Atlanta, Georgia.

      7
      8
      9                                                           John Ulzheimer
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                          DECLARATION OF JOHN ULZHEIMER IN SUPPORT
                       OF DEFENDANT U.S. BANK NATIONAL ASSOCIATION’S MOTION FOR SUMMARY JUDGMENT
                                                                        CASE NO. 8:17-cv-00603-CJC-KES
                                                     2
